


SHARE PURCHASE AGREEMENT

AGREEMENT, dated February 1, 2008, among the persons listed on Schedule A hereto
(each a “Purchaser” and collectively the “Purchasers”) and Global Logistics
Acquisition Corporation, a Delaware corporation (the “Company”).

RECITALS:

A. The Company will hold a special meeting of its stockholders to consider and
act upon, among other things, a proposal to adopt and approve the Stock Purchase
Agreement dated May 18, 2007, as amended, among the Company, The Clark Group,
Inc. (“Clark”) and the stockholders of Clark, providing for the sale by the
stockholders of Clark of all of the outstanding capital stock of Clark to the
Company (the “Acquisition Proposal”).

B. Each of the Purchasers is the holder of shares of common stock of the Company
that were issued prior to the Company’s initial public offering. In order to
increase the likelihood of the approval of the Acquisition Proposal, the
Purchasers have agreed to purchase additional shares of the Company entitled to
vote upon the Acquisition Proposal and to vote such shares in favor of the
Acquisition Proposal at the special meeting, all upon the terms and conditions
set forth herein.

IT IS AGREED:

1. Purchase of Shares. Each Purchaser agrees to purchase, prior to the special
meeting, the number of shares of common stock, par value $0.0001, of the Company
set forth below his signature to this Agreement. Such purchases shall be
effected in open market transactions through a registered stock broker (or in
non-market transactions) only from persons who hold shares of the Company’s
common stock sold in the Company’s initial public offering (“Public Shares”) and
who have indicated their intention to vote against the Acquisition Proposal and
convert their Public Shares into a pro rata portion of the trust fund
established for the benefit of holders of Public Shares in connection with the
initial public offering. All purchases made in open market transactions shall be
made in accordance with Rule 10b-18 under the Securities Exchange Act of 1934.
Notwithstanding anything to the contrary herein, no such purchases shall be made
at any time by a Purchaser who, at the time of placing an order to purchase
Public Shares, or, if purchases are to be made pursuant to a “10b5-1 Plan,” at
the time such plan is instituted with a broker, is in possession of material
information regarding the Company or Clark that has not been disclosed to the
public.

2. Voting of Shares. Each Purchaser who purchases Public Shares pursuant to this
Agreement agrees to maintain ownership of such shares until the special meeting
and to vote such shares in favor of the Acquisition Proposal and the other
proposals presented to the stockholders of the Company for consideration at the
special meeting. In

--------------------------------------------------------------------------------






furtherance of the provisions of this section 2, each such Purchaser shall
obtain a proxy to such effect from the seller of the Public Shares purchased by
such Purchaser.

3. Disclosure; Exchange Act Filings. Promptly upon execution of this Agreement,
the Company will issue a press release describing this Agreement and file a
Current Report on Form 8-K under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), reporting such execution. Promptly upon a Purchaser making
a purchase of Public Shares pursuant to this Agreement, such Purchaser will
inform the Company thereof. The Company will thereupon issue a press release
describing such purchase and file a Current Report on Form 8-K with respect
thereto at such time that counsel advises is necessary or appropriate to do so.
The Purchaser will also promptly file any forms or schedules required to be
filed by the Purchaser pursuant to Section 13 or Section 16 of the Exchange Act
with respect to or as a result of such purchase. The parties to this Agreement
shall cooperate with one another to assure that all such forms, schedules and
reports and other disclosures are accurate and consistent.

4. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and may be amended
or modified only by written instrument signed by all parties. The headings in
this Agreement are for convenience of reference only and shall not alter or
otherwise affect the meaning hereof.

5. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York, including the conflicts of law
provisions and interpretations thereof. 

6. Counterparts. This Agreement may be executed in one or more counterparts, and
by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Delivery of an executed signature page by
facsimile or other electronic transmission shall be effective as delivery of a
manually signed counterpart of this Agreement.

[Signature page follows]

 

--------------------------------------------------------------------------------






[Signature page to Share Purchase Agreement dated February 1, 2008]

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 


/s/ James J. Martell

 

 

 

James J. Martell – 115,000 Shares

 

 

 

/s/ Gregory E. Burns

 

 

 

Gregory E. Burns – 105,000 Shares

 

 

 

/s/ Donald McInnes

 

 

 

Donald McInnes – 10,000 Shares

 

 

 

/s/ Charles Royce

 

 

 

Charles Royce – 80,000 Shares

 

 

 

/s/ Edward Cook

 

 

 

Edward Cook – 10,000 Shares

  

 

 

 

GLOBAL LOGISTICS ACQUISITION CORPORATION

 

 

 

 


By: 

/s/ Gregory E. Burns

 

 

 

 

Name: 

Gregory E. Burns

 

 

 

 

Title: 

Chief Executive Officer and President

 

 

--------------------------------------------------------------------------------